Citation Nr: 1207627	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).

(The matter of whether there is clear and unmistakable error (CUE) in a July 1999 decision of the Board of Veterans' Appeals (Board) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Steven K. Robison, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran perfected his appeal in the current case in October 2009.  At that time he requested that he be afforded a Board hearing at the RO.  The Veteran was not afforded a Board hearing.  Instead, he had a hearing before a Decision Review Officer (DRO) in January 2010.  The Veteran's claim remained denied and he was given a supplemental statement of the case (SSOC) in March 2010.

There is no evidence in the claims folder to show that the Veteran elected to have a DRO hearing instead of his requested Board hearing.

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in April 2010.  He provided argument as to why the evidence of record supported his claim for a TDIU rating.  He also checked the block on the form for a Board hearing at the RO.  The form was also annotated, apparently by the Veteran's attorney, that a video hearing was "o.k."  

The RO acknowledged receipt of the Form 9 and conducted development on issues that were raised with the submission of the form.  However, no action was taken to schedule the Veteran for his requested Board hearing.  

The Board finds that the Veteran's request for a Board hearing has not been addressed, so the case must be remanded to afford him the opportunity to have a Board hearing in this matter.

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted and asked to clarify whether he desires a Travel Board or video conference hearing.  After the Veteran makes his election, he should be scheduled, as appropriate, for his hearing.  (The Veteran should be informed that the CUE motion with regard to a 1999 Board decision will also be a subject of the hearing, at which time he may present his CUE arguments.  See the Board's remand of the CUE matter.)

(If the Veteran elects to have a video conference hearing, he and his attorney should be afforded an opportunity to review the claims folder before it is returned to the Board.  The case should be returned to the Board in advance of the hearing to allow for preparation.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

